DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority
Acknowledgement is made of applicant’s claim for foreign priority under 35 U.S.C. 119(a)-(d). The certified copy has been filed and received by the office on 17 December 2019.



Claim Objections
Claim 3 is objected to because of the following informalities: the claim recites “API” without having defined the acronym. Change to “Application Programming Interface (API)”. Appropriate correction is required.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “an input step of…”, “an inquiry step of…”, “a reception step of…”, and “an output step of…” in claim 1.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.







Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “providing knowledge information that is produced on a same event as the event”. It is unceratin what is meant by “providing knowlege information that is produced on a same event as the event”. For purposes of examination, this has been taken to mean that the system provides knowledge information that was produced on a matching previous event as the current received event.
The dependent claims are rejected for at least by virtue of their dependency on independent claim 1, and for failing to cure the deficiencies of independent claim 1.
Dependent claim 6 recites “wherein the operation service system [of claim 5] further sells and manages a knowledge production program for registering the knwolege information in the knowledge manager”.
It cannot be ascertained what the difference is between the “selling and managing” step of claim 5 (which claim 6 depends upon) and the “selling and managing” step of claim 6.
Additionally, it is uncertain what is meant by the “further” selling and managing step being performed “for registering the knowledge information in the knowledge manager”.
Additionally, it cannot be ascertained what is meant by “registering the knowledge information”.
 For purposes of examination, the interpretation “wherein the operation service system sells and manages a knowledge production by storing the knowledge information in the knowledge manager”.
Additionally, dependent claim 6 recites “…the knowledge production program shares part of an algorithm when the knowledge manager produces the answer”. It cannot be ascertained who or what part of an algorithm is being shared with. Additionally, it is uncertain what is meant by “algorithm” in the context of sharing. For purposes of examination, “sharing part of an algorithm” has been taken to mean “sharing the results of an algorithm”.






Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6 are rejected under 35 U.S.C. 101 because the claims recite a judicial exception (i.e., an abstract idea) without significantly more.
	Independent claim 1 recites certain methods of organizing human activity, i.e., certain activity between a person and a computer and managing personal behavior or relationships or interactions between people, of receiving an input of information of an event which occurs in a unit, making an inquiry for a cause of or a countermeasure against an event to a knowledge manager; receiving data which includes an answer to the inquiry; and outputting the received data.
	Dependent claim 2 recites receiving feedback information on the answer from a user, and to provide the feedback information to the knowledge manager.
	Dependent claim 4 recites detecting the occurrence of the event so as to input related data of the event to the knowledge providing program.
	Dependent claim 5 recites selling and managing the knowledge providing program of claim 1 (which also encompasses commercial or legal interactions).
	Dependent claim 6 recites selling and managing the knowledge providing program of claim 1 (which also encompasses commercial or legal interactions).
	Accordingly, the claims recite an abstract idea.

	The judicial exception is not integrated into a practical application.
	In particular, the claims recite various computing hardware components, which are recited at a high level of generality and recited so generically that they represent no more than mere instructions to apply the judicial exception on a computer (see MPEP 2106.05(f)). These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer (see MPEP 2106.05(h)).
	Additionally, independent claim 1 recites receiving an input of information, making an inquiry (i.e., searching) a knowledge manager, providing knowledge information, receiving an answer to the inquiry, and outputting the receive data. Each of these steps are insignificant extra-solution activities. Additionally, the searching step is recited at a high level of generality and does not amount to significantly more.
	The independent claim further recites various types of information being received, searched, and provided as output. These are nothing more than insignificant field-of-use limitations, describing the context rather than a particular manner of achieving the result.
	Dependent claim 2 recites receiving feedback information on an answer from a user, and providing the feedback information to the knowledge manager. These are nothing more than insignificant extra-solution activities, which is a tangential or nominal addition to the claim that is unrelated to how an event may be detected, an inquiry/searching step is performed, or how the system may derive data contained within the knowledge manager. Additionally, the fact that feedback information is being received/provided is nothing more than an insignificant field-of-use limitation, describing the context rather than a particular manner of achieving a result.
	Dependent claim 3 recites the knowledge providing program of claim 1 being in the form of an application programming interface (API). Dependent claim 4 recites detecting an occurrence of the event so that related data is inputted to the knowledge providing program. Dependent claims 5 and 6 recite selling and managing a knowledge providing program, dependent claim 6 further limiting the function to registering the knowledge information in the knowledge manager. Dependent claim 6 further recites a knowledge production program sharing part of an algorithm when the knowledge manage produces the answer. Such limitations do not further limit how—by what particular process or structure—an event may be detected, the inquiry/searching step is performed, or how the system may derive the data contained within the knowledge manager. Therefore, these limitations do nothing more than attempt to minimally narrow the abstract idea to a particular field-of-use, describing the context at a high level of generality rather than a particular manner of achieving the result. As a matter of law, narrowing or reformulating an abstract idea does not add “significantly more” to it.1

	The claims do not contain additional elements that are sufficient to amount to significantly more than the judicial exception.
As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements of the computing hardware components amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.
	Independent claim 1 recites receiving an input of information, making an inquiry (i.e., searching) a knowledge manager, providing knowledge information, receiving an answer to the inquiry, and outputting the receive data. Similarly, dependent claim 2 recites receiving and providing feedback information to the knowledge manager. Such extra-solution activities do nothing more than recite the use of a computer for receiving and transmitting information. As a result, such steps amount to nothing more than reciting well-understood, routine, and conventional activities of receiving and transmitting data (over a network), and storing and retrieving data from memory. See MPEP 2106.05(d)(II) (“Receiving or transmitting data over a network, e.g., using the Internet to gather data” with regards to the receiving step; “Storing and retrieving information in memory” with regards to the making an inquiry/searching, providing knowledge information, and receiving an answer steps; and “Presenting offers and gathering statistics” with regards to the outputting step).
	 Additionally, even if one were to consider that user feedback was being received and provided, this is a well-understood, routine, and conventional activity in searching, including in question-answering systems. See, e.g., Park et al.2, McCloskey et al.3, Kuchmann-Beauger et al.4, Provine et al.5, Lu et al.6, Livaditis7, and Rennison8.
	
	When viewed as an ordered combination, the claims and their additional elements do not amount to significantly more than the judicial exception. Firstly, the claims recite the steps at a high level of generality and not a specific means for performing those functions9, and encompass methods of organizing human activity, i.e., certain activity between a person and a computer and managing personal behavior or relationships or interactions between people. Accordingly, the claims recite an abstract idea.
	Secondly, even with the additional elements, the claim limitations fail to restrict how the goal is accomplished. The additional elements are primarily directed to insignificant field-of-use limitations, describing the context rather than a particular manner of achieving any of the claimed steps. Merely stating the conditions under which the steps are executed (e.g., the use of computers, in the context of an API, in the context of selling/managing the data) only provides mere narrowing of what are otherwise abstract concepts. As stated previously however, merely narrowing or reformulating an abstract idea does not add “significantly more” to it.
	 The claims also recite insignificant extra-solution activities of receiving, transmitting, and storing and retrieving certain types of data, which is well-understood, routine, and conventional. Additionally, the fact that certain types of data are being operated on is nothing more than insignificant field-of-use limitations, as addressed previously.
	However, none of these additional elements, when taken in combination with the abstract steps recited in the claims, further limit how—by what technical process or structure—any of the claimed steps are accomplished, in particular, e.g., the inquiry/searching step.
Thus, even when the claim elements are considered as a combination, they add nothing that is not already present when the elements are considered separately. There is nothing inventive about any of the claim details, individually or in combination, that are not themselves in the realm of abstract ideas.
Thus, for at least the aforementioned reasons, the claims are rejected under 35 U.S.C. 101 for being directed to a judicial exception (i.e., an abstract idea) without significantly more.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1 and 3-4 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Venkataraman et al. (“Venkataraman”) (US 2006/0106796 A1).
	Regarding claim 1: Venkataraman teaches A non-transitory computer readable medium recording a knowledge providing program for instructing a computer to execute (Venkataraman, [0104], where the disclosed system may be implemented in a machine-accessible or readable medium):
	an input step of receiving an input of information of an event which occurs in a unit (Venkataraman, [0071], where a stakeholder contacts the interactive diagnostic system with symptoms (i.e., “receiving an input information”) associated with a problem (i.e., “event”) being experienced or observed (i.e., “occurs”) with a resource/asset (i.e., “a unit”), which includes devices, systems, and/or components (Venkataraman, [0022]));
	an inquiry step of making, based on the information of the event which is input, an inquiry for a cause of or a countermeasure against the event to a knowledge manager for managing and providing knowledge information that is produced on a same event as the event (Venkataraman, [0071], where the interactive diagnostic system uses the symptoms to query the knowledge store 210, which results in identifying a cause for the problem (i.e., “cause of”), and thus corrective actions (i.e., “countermeasure against the event”). See Venkataraman, [0088], where the interactive diagnostic service may associate new or existing corrective actions with the questions and/or with the answers, and then update the knowledge store with these associations to reduce future iterations that may have initially occurred with back-and-forth with the user when a similar problem is encountered with a similar resource in the future. See Venkataraman, [0099-0100], where the answer set information returned from the knowledge store may be statistical problem resolution information or data, where probabilities may be recorded within the knowledge store based on frequencies associated with particular symptoms and/or answers and particular causes that were ultimately determined for their previous problems (i.e., “providing knowledge information that is produced on a same event as the event”));
	a reception step of receiving, from the knowledge manager, data which includes an answer to the inquiry; and an output step of outputting the received data (Venkataraman, [0090], where once the cause of the observed problem is isolated and corrective actions determined, the interactive diagnostic service presents the cause of the observed problem and the corrective actions to the requester. See Venkataraman, [0100], where the system may also provide more than one potential cause to a requester and present the likelihood that each cause is the source of the requestor’s problem (i.e., “providing knowledge information that is produced on a same event as the event”)). 

	Regarding claim 3: Venkataraman teaches A knowledge providing device comprising the knowledge providing program of claim 1 as an API (Venkataraman, [0095], where the processing is interfaced to Application Programming Interfaces (APIs) of the knowledge store, and the processing is interfaced to a requestor’s interface that reports problems associated with resources). 

	Regarding claim 4: Venkataraman teaches The knowledge providing device according to claim 3, comprising an event manager which detects the occurrence of the event so as to input related data of the event to the knowledge providing program (Venkataraman, [0083], where symptoms may be specific or detailed enough such that an immediate cause for the observed problem is detected, and processing of the interactive diagnostic service may directly pick up at 340, where corrective actions are determined (otherwise, more focused questions are directed back to the initial requester in an effort to narrow the problem space)).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Venkataraman et al. (“Venkataraman”) (US 2006/0106796 A1), in view of Park et al. (“Park”) (US 2007/0219794 A1).
	Regarding claim 2: Venkataraman teaches The non-transitory computer readable medium recording the knowledge providing program according to claim 1, but does not appear to explicitly teach wherein the knowledge providing program instructs the computer to receive feedback information on the answer from a user and to provide the feedback information to the knowledge manager.
	Park teaches wherein the knowledge providing program instructs the computer to receive feedback information on the answer from a user and to provide the feedback information to the knowledge manager (Park, [0086], where after providing the responses, the requester user may provide feedback indicating that one or more of the responses is lame, abusive, or excellent. The feedback may be provided to the Answer Reward Allocation Manager routine so that point allocation can be adjusted appropriately. See also Park, [0097], where the system receives feedback from a requester user, including determining whether one or more responses were marked as unhelpful, abusive, or a best response/other positive feedback).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Venkataraman and Park. Venkataraman discloses in [0062] that knowledge of the knowledge store may be acquired through experience of users and feedback and observations they provide when communicating with the knowledge store and its information. Therefore, one of ordinary skill in the art would have been suggested by Venkataraman’s disclosure to include receiving feedback information on responses/answers as disclosed by Park with the motivation of determining an order to display previously answered questions to users (Park, [0097]).

	Regarding claim 5: Venkataraman teaches An operation service system, but does not appear to explicitly teach wherein the operation service system sells and manages the knowledge providing program of claim 1.
	Park teaches wherein the operation service system sells and manages the knowledge providing program of claim 1 (Park, [0027], where the system allows users to provide a response or other information in exchange for a designated payment. See also Park, [0044-0045], where a user may specify information related to questions that are of interest to them, and for which they are willing to pay in order to include information as part of the questions’ answers if the user so elects on a per-question basis, where billing information displays accumulated charges reflecting the amount of money the user has paid and/or promised to pay for responses to certain questions, including via bids).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Venkataraman and Park (hereinafter “Venkataraman as modified”) with the motivation of incentivizing users to continue to provide answers (Park, [0101]).

	Regarding claim 6: Venkataraman as modified teaches The operation service system according to claim 5, wherein the operation service system further sells and manages a knowledge production program for registering the knowledge information in the knowledge manager (Park, [0027], where the system allows users to provide a response or other information in exchange for a designated payment. See also Park, [0087], where a Response Provider User Interaction Manager component allows response provider users to view open questions and receive responses as potential answers to the open questions. Responses may be provided at the same time as paid responses are being provided to the question by item provider users. See Park, [0088], where after receiving the response, the response is stored (i.e., “registered”) in an answer database 545 data structure), and the knowledge production program shares part of an algorithm when the knowledge manager produces the answer (Venkataraman, [0099-0101] and [0112], where some answer set information may be statistical problem resolution information or data. Where the statistical problem resolution entities are adapted to house relationships, frequencies, and/or probabilities linking specific symptoms and/or answers to corrective actions, where probabilities or frequency counts and/or relationships may be stored and computed separately).





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See the enclosed 892 form. Kamiguchi et al. (US Patent Publication No. 2020/0074314 A1), which shares the same inventor(s) and assignee, and was filed on the same day as the present application, share a Specification (Kamiguchi et al., par. [0012-0077], is the same as the present application, [0013-0077]). The prior art should be considered to define the claims over the art of record.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRENE BAKER whose telephone number is (408)918-7601. The examiner can normally be reached M-F 8-5PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NEVEEN ABEL-JALIL can be reached on (571)270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IRENE BAKER/Primary Examiner, Art Unit 2152                                                                                                                                                                                                        
14 June 2022




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See, e.g., SAP America, Inc. v. InvestPic, LLC, 890 F.3d 1016, 126 USPQ2d 1638 (Fed. Cir. 2018) at p. 12 (finding that bootstrap, jackknife, and cross-validation methods were all still particular methods of resampling, and thus simply provided further narrowing of what were still mathematical operations, citing Mayo, 566 U.S. at 88-89 where narrow embodiments of ineligible matter are still ineligible).
        2 Park et al. US Patent Publication No. 2007/0219794 A1 at [0033] (“the requester user may provide feedback to indicate that a particular response is the best of all responses, is lame, … or otherwise unhelpful…other types of feedback may instead be permitted (e.g., a relative and/or absolute ranking…such as usefulness…”).
        3 McCloskey et al. US Patent Publication No. 2016/0232221 A1 at [0042] (“as users submit questions…QA system 100 tracks the questions asked, the answers returned, … user feedback given for each answer, etc. into a question history database (DB)”). 
        4 Kuchmann-Beauger et al. US Patent Publication No. 2013/0262501 A1 at [0041] (“Feedback handler…processes feedback from users 110 on answers generated by answer generator 160…the feedback of users 110 on generated answers may be used for pattern learning”).
        5 Provine et al. US Patent No. 8,655,866 B1 at [7:6-14] (“The feedback link 310 allows users to provide feedback associated with the provided answer…”).
        6 Lu et al. US Patent Publication No. 2007/0106659 A1 at [0045] (“when a user is delivered a page containing a results list, he may choose to provide feedback on the results on the page, which will be submitted to a model which analyzes the feedback and adjusts the relevance methods and weights to increase the relevance of results delivered to users who subsequently access the search engine by entering a query which is the same, or different”).
        7 Livaditis. US Patent Publication No. 2007/0112758 A1 at [0087-0089], where feedback is received from other users to indicate how relevant search results were to a search query, which may aid a currently-searching user in accessing only the most useful and desirable search results.
        8 Rennison. US Patent No. 7,827,125 B1 at [6:4-34] (“After a user has been presented with search results, the user can provide feedback on the quality of the search results by rating how well a search result meets his or her criteria….The system can receive feedback from the user regarding quality of search results presented to the user in a first search…”)
        9 See, e.g., Electric Power Group, slip op. at 2 (“At that level of generality, the claims do no more than describe a desired function or outcome, without providing any limiting detail that confines the claim to a particular solution to an identified problem. The purely functional nature of the claim confirms that it is directed to an abstract idea, not to a concrete embodiment of that idea”)